G-uerry, J.
While it is true that the evidence which tended to connect the defendant with the larceny of certain goods was entirely circumstantial, and he made an explanation as to Ms having more cottonseed to sell than were raised by him (cottonseed being one of the articles alleged to have been stolen), this court can not say that, such evidence, even when taken in connection with the defendant’s statement, (which, of course, the jury had a right to and did reject), was not sufficient to exclude every other reasonable hypothesis save Ms guilt. The assignments of error are without merit; and this court finds no reason to reverse the judgment overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and M-acIniyre, J., concur.

E. W. Roberts, for plaintiff in error.
Henry H. West, solicitor-general, contra.